The evidence introduced by the plaintiff failed to establish any cause of action against the defendant. The main *Page 203 
questions arise upon the exceptions to exclusion of evidence, which, it is claimed on the part of the plaintiff, would have tended to prove that the Fibre Disintegrating Company had title to the premises in question at the time of the recovery by Anson against it in March, 1867, and upon which the judgment became a lien, and that by the sheriff's deed to the plaintiff the latter took such title. The question, therefore, arises whether the excluded evidence was sufficient to prove that the F.D. Co. had a title or interest in the premises salable by execution issued upon the judgment, through the sale on which plaintiff bases his claim to right of action. His offer was to introduce in evidence a record of the Court of Chancery of the state of New Jersey consisting of a bill, answer and decree, in which one Ogilby was complainant and the F.D. Co. and Robert W. Russell were defendants. By which decree one Morris was appointed receiver of the estate, right, title and interest of that company in the premises in question; also a conveyance in compliance with the decree by the company of all its title and interest in such lands to the receiver; and a conveyance by Morris, as such receiver, and Russell to the American Fibre Company, a corporation of the state of New York. This conveyance was made by the receiver pursuant to the power given him by the decree, and by Russell to comply in that manner with the direction in it for conveyance by him to the receiver.
The complainant was creditor of the F.D. Co., and the bill was filed in January, 1867, for the appropriation of the estate of that company in the lands to the payment of his claims, and amongst other matters, he alleged that on or about the 1st of February, 1864, Russell purchased the premises, took conveyance and after having paid a portion of it, gave his bonds secured by his mortgages upon the lands for the balance ($30,000) of the purchase-money; that Russell having offered to transfer the benefit of his purchases to the F.D. Co., made an arrangement with it by which the company assumed the purchases and became entitled to the benefit of them, as appeared by certain resolutions of the executive committee of *Page 204 
the board of directors of the company adopted in March and May, 1864; that thereupon the company advanced the amounts of the purchase-money paid at the time of the conveyances to Russell, and thereafter under such arrangement occupied, used and enjoyed the premises and had, up to 1866, paid interest on such bonds and mortgages and taxes. The allegations in the bill were admitted by the answers of the defendants, and decree was entered for the relief prayed for by the complainant. The deeds before mentioned referred to the bill and decree, and recited the adjudicating provisions of the latter. They were dated in March and April, 1867. The deed to the American Fibre Co. recited the adjudication that the F.D. Co. having become entitled to the benefit of the Russell purchases, owned the premises, having the equitable title thereto subject to such mortgages thereon.
It is urged that the bill answers decree and the deeds furnished evidence that the F.D. Co. was seized in fee and in possession of the premises subject to the lien of the judgment upon which the execution sale was founded and through which the plaintiff derived his alleged title. The legal title represented by the deeds was in Russell until the conveyance to the American Fibre Company; and the arrangement alleged in the complaint in the chancery suit between him and the F.D. Co., pursuant to which that company went into possession, gave to the latter the equitable title subject to the mortgages. The judgment was not a lien upon such equitable estate, nor was it salable upon execution issued upon such judgment. (1 R.S. 744, § 4; Sage v.Cartwright, 9 N.Y. 49; Grosvenor v. Allen, 9 Paige, 74.) So far as appears by the statement in the deed to the American Fibre Company executed by Russell, the F.D. Co. took its interest in the premises and possession by the arrangement between them made subsequent to the conveyance to Russell, and in assuming the purchases made by him it also assumed the payment of the purchase-money secured by his bonds and mortgages which he remained liable to pay to his obligees. And nothing appears to show that the company was entitled to take or perfect legal title to the premises *Page 205 
until he was relieved from such obligations. A different question would have been presented if it had appeared, in the manner required by statute, that Russell had taken the conveyances in trust for the company. In that case the legal title would have vested in the company. (1 R.S. 728, 729, §§ 49, 58.) But to accomplish this, it was essential that the trust be declared by deed or conveyance in writing, etc. (2 R.S. 134, § 6.) And the trust must have existed at the time of the grant to the trustee, although it may have been effectually declared afterwards. (Wright v. Douglass, 7 N.Y. 564.) This the deed executed by Russell to the American Fibre Co. failed to do. And although the F.D. Co. advanced the money for the payments that were made upon the purchases, it cannot, in view of the statute, be held that the company took the legal estate by virtue of any trust resulting to it. (1 R.S. 728, § 51; Garfield v. Hatmaker,15 N.Y. 475.) The evidence offered would have tended to prove no legal title in the F.D. Co., but at most only an equitable interest or estate derived from arrangement made with Russell subsequent to his purchase, and not subject to lien of the judgment; and as it could not be assumed, if the evidence had been introduced, that its possession was other than under such arrangement, the plaintiff was not prejudiced by its exclusion. The execution sale, under which the plaintiff claimed, was ineffectual to vest any estate in the sheriff's grantee. No evidence that the premises were in the possession of the F.D. Co. prior to the sale on the execution was introduced; and in view of the issue made by the answer, it contained no admission to aid, without further evidence, the claim of the plaintiff.
It follows that the judgment should be affirmed.
All concur.
Judgment affirmed. *Page 206